Citation Nr: 0208010	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  97-17 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chronic obstructive and restrictive pulmonary 
disease.

2.  Entitlement to an initial evaluation in excess of 20 
percent for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to May 1979 
and from October 1979 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January and July 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).  The Board remanded this 
matter to the RO in June 1999.  The RO complied with the 
remand instructions and has returned the case to the Board 
for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's chronic obstructive and restrictive 
pulmonary disease is productive of no more than an FEV-1 of 
71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent, 
or DLCO (SB) 66 to 80 percent predicted.

3.  The veteran's hypertension is manifested by no more than 
a diastolic pressure of predominantly 110 or more and 
definite symptoms.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chronic obstructive and restrictive pulmonary disease 
have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 
6604 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  The criteria for an evaluation in excess of 20 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Code 7101 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126).  Among other things, this law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
implementing regulations apply only to claims for benefits 
that are governed by part 3 of Title 38 of the Code of 
Federal Regulations.  See Supplementary Information, Scope 
and Applicability, 66 Fed. Reg. 45,629 (Aug. 29, 2001).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The veteran has been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought.  
The Board concludes that the discussions in the rating 
decisions, statements of the case, supplemental statements of 
the case, and related letters have informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  In particular, the veteran was 
informed of the provisions of the VCAA in the supplemental 
statement of the case dated April 2002.

In addition, the RO obtained VA treatment records and 
afforded the veteran VA examinations.  The veteran appeared 
at a personal hearing before the RO and presented argument in 
support of his claim.  Finally, the Board remanded this 
matter for additional development.  Accordingly, the Board 
concludes that the record as it stands is complete and 
adequate for appellate review and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  When a veteran has taken exception 
with an initial rating award, VA must consider all evidence 
of the veteran's disability as is necessary to evaluate the 
severity from the effective date of service connection 
through the present.  It is not only the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The record shows that the veteran's claim for compensation 
was received in November 1996.  By rating decision dated 
January 1997, the RO granted service connection for 
hypertension and assigned a 10 percent evaluation effective 
from November 1996.  The veteran expressed disagreement with 
this initial rating.  A subsequent rating decision increased 
the assigned evaluation to 20 percent effective from November 
1996.

By rating decision dated July 1997, the RO granted service 
connection for chronic obstructive and restrictive pulmonary 
disease and assigned a 10 percent evaluation effective from 
November 1996.  The veteran expressed disagreement with this 
initial rating.  Subsequent rating decisions have confirmed 
and continued the 10 percent evaluation.

I. Chronic obstructive and restrictive pulmonary disease

VA treatment records from September 1996 through February 
1997 show clear lung fields and no abnormality.  At December 
1996 VA respiratory and general medical examinations, the 
veteran reported chest pain and some cough, mainly with 
respiratory infections.  Lungs were clear on examination, 
with no rales, wheezes, or labored respirations.  The chest 
x-ray was normal; however, abnormal pulmonary function tests 
showed moderate obstructive and mild restrictive impairment.  
The veteran was diagnosed with abnormal pulmonary function 
tests with recurrent lower respiratory infections.

At a personal hearing before the RO in October 1997, the 
veteran testified that he had shortness of breath when he 
climbed stairs.  At an October 1999 VA examination, the 
veteran reported long-standing complaints of shortness of 
breath.  He developed shortness of breath with activity, but 
performed almost no activity secondary to vertigo.  The 
examiner stated that it was difficult to determine the extent 
of pulmonary function problems because of the lack of 
activity.

Upon examination, lungs were clear bilaterally, chest wall 
movement was normal, and respiratory effort was good.  The 
veteran stated that he had no change in his breathing status 
since 1996.  The examiner observed that the pulmonary 
function tests of December 1996 had found FVC predicted at 
4.90 and measured at 3.30 or 67%.  FEV1 was predicted at 4.03 
and measured at 3.02 or 75%.  FEV1/FVC was predicted at 5.96 
and measured at 3.59 or 60%.  The examiner interpreted the 
results as moderate obstructive lung disease and mild 
restrictive lung disease.  

At a March 2000 VA examination, the veteran denied any 
regular coughing, asthmatic attacks, or incapacitation.  
Seasonal changes in temperature did not affect his breathing.  
He received no medical care for his lung disease.  He 
developed shortness of breath with strenuous activity such as 
climbing two flights of stairs.  Upon examination, lungs were 
clear and there was good respiratory effort.  

Pulmonary function tests revealed an FVC predicted of 4.84 
and measured 3.51 or 73%.  FEV1 predicted was 3.96 and 
measured 3.16 or 80%.  FEV1/FVC predicted was .82 and 
measured .90 or 110%.  The examiner interpreted the pulmonary 
function tests as normal, and the chest x-ray was negative.  
The veteran was diagnosed with history of chronic obstructive 
pulmonary disease; current pulmonary function test negative.

The veteran's chronic obstructive and restrictive pulmonary 
disease has been assigned a 10 percent schedular evaluation 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6604 (2001).  
Under this Diagnostic Code pertaining to chronic obstructive 
pulmonary disease, a 10 percent evaluation is warranted for 
FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 
percent, or DLCO (SB) of 66 to 80 percent predicted.  A 30 
percent evaluation is warranted for FEV-1 of 56 to 70 percent 
of predicted value, FEV-1/FVC of 56 to 70 percent, or DLCO 
(SB) of 56 to 65 percent of predicted value.  

The Board notes that the criteria for the evaluation of 
respiratory diseases were revised effective October 7, 1996, 
one month prior to the submission of the veteran's claim.  
Therefore, the veteran's claim cannot be rated based upon the 
former criteria, and only the revised criteria will be 
considered. 

After a careful review of the evidence of record and the VA 
examination findings, the Board finds that an initial 
evaluation in excess of 10 percent is not warranted.  The 
pulmonary function tests did not find an FEV-1 of 56 to 70 
percent of predicted value, an FEV-1/FVC of 56 to 70 percent, 
or DLCO of 56 to 65 percent of predicted value.  Therefore, 
the criteria for a 30 percent evaluation have not been met.  
Notably, the most recent VA examination found the veteran's 
pulmonary function tests to be within normal limits.  
Accordingly, an evaluation of no more than 10 percent may be 
assigned for the veteran's chronic obstructive and 
restrictive pulmonary disease, and the appeal is denied.

The Board acknowledges the contentions of the veteran's 
representative in the VA Form 646 submitted in June 2002.  
The veteran's representative contended that the March 2000 VA 
examination should have been performed by a specialist and 
that the examiner did not review the veteran's entire claims 
file.  However, the Board finds that the examination was 
adequate.  The pulmonary function tests, that provide the 
information necessary for the assigned rating, were 
performed.  In addition, an addendum to the file shows that 
the examiner reviewed both volumes of the veteran's claims 
file.

II. Hypertension

VA treatment records from September 1996 through May 1997 
show that the veteran was followed for hypertension.  Blood 
pressure readings in September 1996 were recorded as 172/114, 
163/114, 173/126, and 160/116.  The veteran was diagnosed 
with uncontrolled hypertension.  In October and November 
1996, the veteran's blood pressure was recorded as 184/130, 
143/91, and 137/92 respectively.  The veteran was diagnosed 
with essential hypertension.  

The veteran was hospitalized in November 1996 with 
uncontrolled hypertension.  It was noted that he had severe 
hypertension, treated with ACE inhibitors, calcium channel 
blocker, Beta blocker, and diuretic therapy.  Blood pressure 
at admission was 180/120.  

At an outpatient visit in December 1996, blood pressure 
readings were recorded as 129/89, 132/91 standing, 122/76 
laying, and 120/88 standing.  It was noted that the veteran's 
blood pressure was in good control with 4 medications at 
extremely high dosages.  However, the veteran had side 
effects of dizziness, poor concentration, and poor vision.  
In April and May 1997, the veteran's blood pressure was 
recorded as 126/88 and 138/110 respectively.  The veteran was 
assessed with hypertension, uncontrolled with medications.  

At December 1996 VA hypertension and general medical 
examinations, the veteran reported that he was on several 
medications for hypertension.  He complained of dizziness, 
imbalance, and blurred vision.  The veteran's blood pressure 
was recorded as 161/104 sitting, 166/120 recumbent, and 
173/109 standing.  The veteran was diagnosed with 
uncontrolled hypertension.  At his personal hearing before 
the RO in October 1997, the veteran testified that his blood 
pressure medication sometimes controlled his hypertension.  
He believed that his most recent blood pressure reading was 
150/120.  

At an October 1999 VA neurological examination, the veteran's 
blood pressure was recorded as 128/90.  He complained of 
constant vertigo for the past month.  The examiner opined 
that he did not believe that the veteran's constant vertigo 
was caused by hypertension; however his intermittent 
dizziness in the past may have been caused by intermittent 
elevation in blood pressure.  

At an October 1999 VA hypertension examination, the examiner 
noted that the veteran had long-standing intermittent 
hypertension.  Blood pressure was recorded as 132/84 sitting 
and 130/82 standing.  The remainder of the examination was 
within normal limits.  The veteran was diagnosed with 
hypertension, stage 2 with medical regiment.  A VA outpatient 
entry dated January 2001 recorded blood pressure as 140/90 
and diagnosed hypertension.

The veteran's hypertension has been assigned a 20 percent 
evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2001).  During the pendency of this appeal, the 
regulations governing the cardiovascular system, including 
the criteria for evaluating hypertension, were revised, 
effective January 12, 1998.  See 62 Fed. Reg. 65219 (1997).  
The criteria regarding evaluations specific to hypertension 
in the revised regulations remain essentially unchanged from 
the previous version.  

Under the previous version of the regulation, 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997), a 20 percent rating was 
warranted where diastolic pressure was predominantly 110 or 
more with definite symptoms.  A 40 percent rating was 
warranted where diastolic pressure was predominantly 120 or 
more and there were moderately severe symptoms.  A 60 percent 
rating was warranted where diastolic pressure was 
predominately 130 or more and there were severe symptoms.  
For the 40 percent and 60 percent ratings, there should be 
careful attention paid to diagnosis and repeated blood 
pressure readings.

In pertinent part, the revised regulation provides that a 20 
percent rating is warranted if the diastolic pressure is 
predominantly 110 or more; or the systolic pressure is 
predominantly 200 or more.  A 40 percent rating is warranted 
if the diastolic pressure is predominantly 120 or more.  A 60 
percent rating is warranted if the diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2001).

After considering all the evidence, the Board finds that the 
veteran's hypertension has not been manifested by diastolic 
pressure predominately 120 or more at any pertinent time as 
contemplated for a rating in excess of 20 percent.  In fact, 
the more recent evidence of record shows that the veteran's 
blood pressure readings have improved with the use of 
hypertensive medication.  The Board further finds that the 
hypertension has not resulted in symptoms which are 
moderately severe in degree.  Although the veteran has at 
times had definite symptoms such as intermittent dizziness, 
the symptoms have not been accompanied at any time by 
diastolic readings of sufficient elevation to approximate a 
40 percent evaluation under the former rating criteria.  
Accordingly, the Board concludes that the criteria for an 
initial disability rating higher than 20 percent for 
hypertension are not met under either the former or the 
revised regulations.

Again, the Board acknowledges the contentions of the 
veteran's representative in the VA Form 646 submitted in June 
2002.  The veteran's representative contended that the 
veteran's hypertension remained uncontrolled with medication 
and that it caused his dizziness and blurred vision.  
However, as aforementioned, the more recent medical evidence 
shows a consistent reduction in the veteran's blood pressure 
readings.  In addition, the veteran's presently assigned 
rating takes into account the veteran's intermittent 
dizziness due to elevated blood pressure.  A VA neurological 
examination performed in October 1999 specifically found that 
the veteran's constant vertigo and other neurological 
symptoms were not due to his hypertension. 


ORDER

An evaluation in excess of 10 percent for chronic obstructive 
and restrictive pulmonary disease is denied.

An evaluation in excess of 20 percent for hypertension is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

